Citation Nr: 1739336	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  15-33 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1952 to September 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In December 2016, the Board remanded the case for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is service connected for bilateral hearing loss evaluated as 50 percent disabling, and for tinnitus, evaluated as 10 percent disabling.   

2.  The Veteran reported that he completed the 9th grade, and worked as a foreman "around very little noise," between 1951 and 1992 at a furniture manufacturing company.  

3.  A private audiologist expressed the opinion that the Veteran would need to avoid working in any environment in which there is any noise, which may exacerbate his hearing loss, which limitation would prevent verbal communication face to face as well as by telephone, and would pose a significant safety risk, and that his service connected conditions render him unemployable.  

4.  VA examiners in 2014 and 2017 did not report the Veteran's hearing test results because they did not appear to reflect the Veteran's maximal effort, and that he failed to comply with test procedures.  

5.  The evidence does not show the Veteran's service connected disabilities would preclude him from his past employment, an environment with "very little noise."   


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Pertinent Law and Regulations 

A total disability evaluation may be assigned when the schedular evaluation is less than 100 percent where a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

If a claimant does not meet the aforementioned criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, the rating boards are required to submit to the Director, Compensation Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id. 

In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU. Roberson v. Principi, 251 F.3d 1378, 1385   (Fed. Cir. 2001).

B.  Analysis 

The Veteran has reported that his bilateral hearing loss has prevented him from obtaining and maintaining substantially gainful employment.  See October 2013 Application for Increased Compensation based on Unemployability.  He is currently assigned a 10 percent rating for tinnitus, and a 50 percent disability rating for bilateral hearing loss, for a combined disability rating of 60 percent.  Given that his service-connected bilateral hearing loss and tinnitus result from common etiology, they are considered as one disability.  38 C.F.R. § 4.16 (a)(2) (2016).  Accordingly, the Veteran meets the minimum schedular criteria for a TDIU under 38 C.F.R. § 4.16 (a).  

The remaining question is whether the Veteran is unable to secure and follow a substantially gainful occupation solely due to his service-connected disabilities. 

In his October 2013 Application for Increased Compensation based on Unemployability, the Veteran reported that his "[p]rofound [h]earing [l]oss" prevented him from securing or following substantially gainful occupation.  He wrote that he worked as a foreman for an interior company from 1951 until 1992 and that he had one year of high school education.  He reported no other education or training.  

In a March 2015 letter, Dr. M.K., a private audiologist, noted that the Veteran had worked in a furniture manufacturing company "around very little noise" and that the Veteran "needs to avoid working in any environment in which there is any noise, which may exacerbate his hearing loss;" that "these limitations [from his hearing disabilities] would prevent verbal communication face-to-face as well as by telephone;" and "would pose a significant safety risk in any job setting involving transportation/driving or being around moving machinery.  She added that "[h]is service-connected hearing loss would significantly impair his employability in most job assignments with or without adaptation" and ultimately concluded his service connected disabilities render him unemployable.

In May 2014 and February 2017 VA medical opinions, both examiners stated that they were unable to render any opinion or report test results as these were unreliable given the Veteran's failure to comply with the test procedures or exert maximal effort.  

Based on the foregoing, the Board finds that the Veteran's service-connected bilateral hearing loss and tinnitus do not render him unable to secure or maintain a substantially gainful occupation consistent with his work experience.  The private audiologist's opinion that the Veteran was unemployable by reason of his hearing difficulties, appears to presuppose employment in an environment with noise at a level that would exacerbate his hearing loss, which in turn would limit verbal communication and pose a safety risk.  The Veteran, however, has 40 years' experience as a foreman in a manufacturing company, which by his own account had very little noise.  As such, the concerns raised by the private audiologist appear to be inapplicable to the specific environment in which the Veteran had worked for decades.  Although the Veteran viewed himself as unemployable due to what he considered his profound hearing loss, he offered no particular rationale.  

In these circumstances, the evidence does not support the conclusion that the Veteran's service connected disabilities render him unable to secure or follow a substantially gainful occupation.  






	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a total disability rating based on individual unemployability is denied.  




______________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


